Citation Nr: 0907514	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left eye disorder, 
claimed as keratoconus. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

This case was most recently before the Board in June 2008, 
when the claim was remanded for further development.  It is 
now ready for disposition.


FINDINGS OF FACT

1. The Veteran was treated for keratoconus of each eye prior 
to entrance into service.  The evidence clearly and 
unmistakably demonstrates that his left eye disorder pre-
existed service.

2.  The competent evidence demonstrates that the Veteran's 
pre-existing left eye disorder did not increase in severity 
beyond the natural progress of the disease. 


CONCLUSION OF LAW

The Veteran's pre-existing left eye disorder was not 
aggravated by active duty service. 38 U.S.C.A. §§ 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.306(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In determining entitlement to service connection, a Veteran 
is afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service. See 38 U.S.C.A. § 1111, 
1132. 

However, the presumption of sound condition may be rebutted 
by clear and unmistakable evidence both that the disability 
or injury existed prior to service, and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-2003 (July 
16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (detailing legislative history relating to 
presumption of soundness and the possibility that the 
omission of the relevant language from 38 C.F.R. § 3.304(b) 
was unintentional and that 38 C.F.R. § 3.304(b) should be 
construed as consistent with the VA's pre-February 1961 
regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service. It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008).

Moreover, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened." Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991). However, the increase need not be 
so severe as to warrant compensation. Browder v. Derwinski, 1 
Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided. See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995). Further, such medical 
questions must be addressed by medical experts. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In considering the claim for service connection, the Board 
will first consider whether the Veteran's left eye disorder 
existed prior to service. Although a July 1957 enlistment 
examination report noted refractive errors of the eyes, no 
diagnosis of keratoconus was made. Nonetheless, the evidence 
of record clearly and unmistakably establishes that the 
Veteran's left eye disorder pre-existed service. In this 
regard, he was diagnosed with keratoconus of each eye in 
March 1955, two years prior to entry into service.  Further, 
an August 2008 VA examiner determined that his eye disorder 
had definitely manifested prior to his enlistment.  

The Veteran has additionally maintained that his left eye 
disorder pre-existed service.  For example, he indicated in 
his June 2006 notice of disagreement that he had entered the 
Marine Corps with his eye condition.  He further stated "my 
grounds for my claim is that I was enlisted with my 
disability and my condition got worse."  

Thus, the record shows that the Veteran's left eye disorder 
clearly and unmistakably existed prior to active service. The 
Board must now consider whether his pre-existing left eye 
disorder was aggravated by service and, if so, whether the 
current disability is causally related to such aggravation. 
In this vein, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (2008).

In August 2008, the Veteran underwent a VA examination to 
specifically address this issue.  At that time, he noted that 
he had blurred vision and was diagnosed with keratoconus in 
1955 (prior to service).  He complained of dryness in both 
eyes and wore gas permeable contact lenses.  After a physical 
examination, the diagnosis was keratoconus, both eyes, with 
dense apical scarring, left greater than right.

As to the issue of aggravation, the VA examiner opined that 
the Veteran's keratoconus was less likely as not due to 
active service.  He explained that current ophthalmic 
literature defined keratoconus as a non-inflammatory 
progressive thinning of the cornea which could manifest in a 
range of severities.  There was no clear etiology but a 
number of risk factors including genetics, eye rubbing, 
atopic disease, etc.  

The examiner commented that it was less likely as not that 
the Veteran's condition was congenital.  The examiner noted 
that the Veteran's disorder had definitely manifested prior 
to his enlisting and had, in fact, worsened during the years 
he was enlisted and for a period of time after he was 
discharged.  However, the examiner determined that this 
worsening was "more likely as not the natural progression of 
his disease (though it could have been worsened by some of 
the other risk factors such as eye rubbing)."  

A reasonable reading of the opinion is that the Veteran's eye 
disorder did not increase in severity beyond the natural 
progress of the disorder.  There is no contradicting evidence 
of record.  Accordingly, as the evidence clearly and 
unmistakably establishes that his eye disorder existed prior 
to active service and was not aggravated beyond the natural 
progress of the disorder, the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records.  
Next, a specific medical opinion pertinent to the issue on 
appeal was obtained in August 2008.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left eye disorder, claimed as 
keratoconus, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


